

114 HR 5901 IH: To name the Department of Veterans Affairs community-based outpatient clinic in Pueblo, Colorado, as the “PFC James Dunn VA Clinic”.
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5901IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Mr. Tipton (for himself, Mr. Buck, Mr. Coffman, Ms. DeGette, Mr. Lamborn, Mr. Perlmutter, and Mr. Polis) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo name the Department of Veterans Affairs community-based outpatient clinic in Pueblo, Colorado,
			 as the PFC James Dunn VA Clinic.
	
 1.Name of Department of Veterans Affairs community-based outpatient clinic, Pueblo, ColoradoThe Department of Veterans Affairs community-based outpatient clinic in Pueblo, Colorado, shall after the date of the enactment of this Act be known and designated as the PFC James Dunn VA Clinic. Any reference to such clinic in any law, regulation, map, document, record, or other paper of the United States shall be considered to be a reference to the PFC James Dunn VA Clinic.
		